Denied and Opinion Filed July 26, 2017




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-00603-CV
                                      No. 05-17-00604-CV
                                      No. 05-17-00605-CV
                                      No. 05-17-00606-CV

                            IN RE TERRY C. SHELTON, Relator

                Original Proceeding from the 291st Judicial District Court
                                  Dallas County, Texas
         Trial Court Cause Nos. F09-20518, F09-73040, F10-21198, and F10-55874

                             MEMORANDUM OPINION
                          Before Justices Francis, Brown, and Whitehill
                                  Opinion by Justice Whitehill
       Before the Court is relator’s June 6, 2017 petition for writ of mandamus in which relator

complains of the trial court’s order withdrawing funds from his inmate trust account and failure

to rule on his motion seeking return of the funds.

       To establish a right to mandamus relief in a criminal case, the relator must show that the

trial court violated a ministerial duty and there is no adequate remedy at law. In re State ex rel.

Weeks, 391 S.W.3d 117, 122 (Tex. Crim. App. 2013) (orig. proceeding). The relator has not met

these requirements because the proper method for seeking appellate review of an order of

withdrawal of funds from an inmate trust account is by direct appeal of the order, not by

mandamus. See In re Jones, No. 05-16-00001-CV, 2016 WL 279432, at *1 (Tex. App.—Dallas

Jan. 22, 2016, orig. proceeding) (citing Harrell v. State, 286 S.W.3d 315, 321 (Tex. 2009)
(“[A]ppellate review should be by appeal, as in analogous civil post–judgment enforcement

actions.”)). Relator, therefore, has an adequate appellate remedy. As for relator’s request for a

writ directing the trial court to rule on his motion for return of the withdrawn funds, the trial

court denied the motion on July 13, 2017, so that request is now moot.

       Accordingly, we deny relator’s petition for writ of mandamus.




                                                    /Bill Whitehill/
                                                    BILL WHITEHILL
                                                    JUSTICE




170603F.P05




                                              –2–